¢@5¢@

h‘.LIl

ease 1:13-§cv-10336-PGG Documem 42 Filed 04/15/19 Page 1 of 53

UNITED STATES DlSTRICT COURT For:
THE SOUTHERN DISTRICT OF NEW YORK

Martin S. Gottesfeld? Pro Se,
Plal“tlff civil No.= 18-¢v-10836~Pcc

- against -
Hugh J. Hurtwitz, et al.

`§ NOTICE oF FILING oF»AFFIDAvIT

 

 

 

 

` v Plaintiff~Martin S. Gottesfeld (herein "plaintiff"), oc;i
pro se, wis es, respectfully, to notify The-Honorable Court ot
his filing f the accompanying affidavit in order to supplem
the record. He believes that it will be relevant to future
motions andfor proceedings. ~\

At the current time, the plaintiff brings no additional

'motion before The Honorable Court herewith.

cut

 

'A'S~£ 33 `€`:`S
|Z=ZfHd 91 §<Z¥é!§l

Respectfulfy mailed on )\/\/U»»§CP AFH\ QM»\ lwo\
` ' 12982-104

Martin S. Gottesfeld, Pro Se, Reg. No..
Federal Correctional'lnstitution

P.O. Box 33
Terre Haute, IN 47808

- Page 1 of 1 -

 

,.__._ l

m »,~,.

'qu

Case 1:18-CV-10836-PGG Document 42 Filed 04/15/19 Page 2 of 5

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following
is true and accurate to the best of my knowledge, information,
and belief on this 6th day of April, 2019:

1. My name is Martin S. Gottesfeld. l am a federal inmate
in the Communications Management Unit (CMU) of the Federal
Correctional lnstitution (FCI) Terre Haute. My federal
registration number is 12982-104.

2. l arrived at the FCI Terre Haute CMU this past Monday,
April lst, 2019.

3. Upon my initial arrival at the FCI Terre Haute CMU
building, L immediately identified myself to CMU staff as a
journalist with The Intercept-and as a frequent contributor to
lnfo Wars, among other news media publications.

4. ln my first discussions with unit correctional officers
(COs), I was asked if l was familiar with typical Federal Bureau
of Prisons (EBOP) procedures, such as standing counts.

'5. ln this conversation, l learned that the majority of
inmate disciplinary charges in the CMU are a result of alleged
communications policy violations. `

6. l was spontaeneously told by unit staff that the FCI
Terre Haute CMU has its own distinct Special Housing Unit (SHU),
which is separate from the main SHU which is used for inmate
from the other units in the institution, and that the CMU SH1 is
not a place where l want to find myself. This cautionary warning
was issued without my asking and prior to my suspicion or
knowledge that the FCI Terre Haute CMU has its own, distinctL
SHU. ?

 

7. CMU staff told me that the CMU SHU is located over `
steam pipe and that it is very hot. They also advised me thatl
they do not like having inmates confined in the CMU SHU as it is
inconvenient for them to make their required 30-minute rounds in
the CMU SHU due to the need to close a main hallway in order§to
do so. `

8. A little while later, two (2) members of the CMU unit
team, Ms. E. Keller, who was the CMU lntelligence Research j
Officer (IRO) at the time, and Ms. Thomas, who is the CMU Un t
Manager, arrived to complete my unit intake paperwork. They old
me that a third member of the unit team, Ms. Eisele, who is he
CMU Case Manager, was out for the week and would see me upon`her
return next week. 1

9. Ms. Keller explained to me that l had been designated to
the CMU, but that it was not the CMU unit team who had requested
my placement in the unit. Ms. Keller told me that the CMU is§not
a "locked-down unit," that placement in the CMU is "non- _ j
punitive," that inmates may be designated to a CMU due to their
offenses of conviction and/or their institutional behavior, nd
that l would be allowed access to the inmate computer system:

like the other inmates in the unit, among other things. Ms. q
Keller also told me that the CMU is a "general-population unjt,"
to

and Ms. Thomas went through the normal FBOP questionnare use

- Page 1 of 3 -

____iri.i_,,L_i_ii.rrJ1._,ii__i.____.__~______,

determine if
population.
(2) phone ca
could still
did.

10. At no point did l ask for protective custody (P.C.).

11. l w

inmates are non-contact.

12. Ms,
comprised of
desireable.

13. M§;

exhaust administrative remedies prior to filing civil suits in

court. l pol
instant case
told me that

that l had an open case. Unaware of the latest filings and
scheduling changes, l informed the unit team that there was a

hearing sche
2019, which

14. Ms.
has its own
house non-CM

Haute CMU SHU is a place where l do not want to gov However,

neither Ms.
conditions i
again, this
15. At
Ms. Keller i
Bureau of Pr
lndiana), an
4are a matter
Amendment vi

Kassar v. Bureau of Prisons::May §E, 2018).

16. At
intake proce
whether or n
while l am i
inquired as
mail to jour
are allowed
Keller infor
FBOP only co
attorneys to
mailing.

17. Aft
first call t
April 3rd, 2

yesterday evening, Friday, April 5th, 2019, also without

incident.

Case 1:18-CV-10836-PGG Document 42 Filed 04/15/19 Page 3 of 5

an inmate can be safely placed into general
l was told that inmates in the CMU are allowed two
lls of fifteen (15) minutes each per week and that l
sign up for two (2) calls this week, which l later

as also told by Ms. Keller that social visits for CMU

Keiier inf¢rmed me that.the Fci Terre Haute cMU is
single-person cells, which many inmates find

Keller advised me of the requirement for inmates to

itely informed Ms. Keller and Ms. Thomas of the
in The Southern District of New York, and Ms. Keller
, while she did not know the specifics, she was aware

duled in the instant case for Thursday, April 11thy;
l have since learned has been rescheduled.

Keller also told me that the FCl Terre Haute CMU
separate SHU, distinct from the SHU which is used t<
U inmates from other units, and that the FCI Terre

V

Keller nor Ms. Thomas elaborated on the specific
n the CMU SHU during our initial conversation. Once
cautionary warning was issued without my asking.

the time of the above conversations, l was unaware
s/was a named defendant in the case of Al-Kassar vt
isons, 2:18-cv-00086-WTL-DLP (Southern District of
d that the conditions in the FCl Terre Haute CMU SHU
of controversy in that case due to alleged Sth
olations (please see 2018 U.S. Dist. LEXIS 876§0::Al-

or near the end of my initial FCl Terre Haute CMU
ss, l specifically and explicitly inquired as to
ot l was allowed to communicate withrjournalists
n the CMU. l was told that l am allowed to do so. l
to whether l would be allowed to send sealed special
nalists, as inmates in general population elsewhere
to do under Code of Federal Regulation (CFR). Ms.
med me that l would not be allowed to do so, as the
nsiders mail which CMU inmates send directly to
qualify as being exempt from review prior to

er scheduling my phone calls as instructed, l had my
o my wife from the CMU on the afternoon of Wednesday,
019, without incident. A second call followed

0

 

- Page 2 of 3 -

1|1 m

,i“MLii__lm,____,n,n__i_g___,___i_____i__#____,_,*

Case 1:18-CV-10836-PGG Document 42 Filed 04/15/19 Page 4 of 5

18. Ms. Keller le
before 1 could review

affidavit memorializing our con

ft her role as the FCI Terre Haute CMU IBO
the contents of this affidavit and the
versation from Thursday, April

Ath, 2019, with her.
spoken would like to a

lf she or anyone

else with whom l have

dd or to clarify any of t

he details of our

relevant conversations,

then they are, of course,

welcome to

contact either counsel for the governmen
address their concerns as promptly as l
so.

t or myself, and
am reasonably ab

Signed under penalty of perjury,

 

en er
Martin/S. Gottesfeld, Reg. No.: 12982-104

- Page 3 of 3 -

l wil
le to

$-L\|""

 

 

 

.\ rmz>_<__w ,.ZSX.FM~ ®QFMNQ/

 

 

 

    

 

 

 

 

 

Tzc_<_wm_~" wyo@w,h».,or., w …
anmam=m_ Oo_,_,moeo:m_ _:A_§_o: Jw t . w k
Dl ~+MWW. . NW`» H 0
mo. mg wm mmm< wsm me F
wam_$ 125 _z §§ § ma
M _ H§Mam § §§
4 null 1111 !. ,, 40 q d
0 3 k @Em%;i® _ . ,
d mo t Qm; ol$@@@m mw
h ..,z mm mee umwa ma _

F mw 31 zm<< <omx_ z<§§

2 . w,,...:m~. C:=ma m~m~mm

4 w man

nnb wm US z,

m ..,A .L

u W C

m wm

D

G

m

d rumm.~."...mmmmm H,: ie§§_t§._w;.$.§._~?er~E~m§:§m.§

% g t

, 1 0

1__

V

p_o

00

1

r

€

§

C

 

 

 

